Title: Orderly Book, 18 November 1758
From: Washington, George
To: 



[18 November 1758]

New Camp Novr 18th 1758
Parole Dorset
All the different Detachments are instantly to Join their respective Corps and an exact return to be givin In of all the Troops here, and also of all the Tools[.] Serjt Moreland of the

1st V. Rt is to take Charge of them, taking Care to Issue none out without orders. the 15 Bullocks which Came up for the use of Colo. Washingtons Division to be divided amongst the Men of that Division that Came up from Loyal Hannon, those Men of that Division which came up with Mr Bassitt to receive as much Provision as will Compleat them to the same Quantity of the rest of that Division, As there is no Stylyards to weigh the Provs. The Qr Mastr or an Officer to act as such of each Corps is to see the Provisions Issued in the most exact and Equitable manner & to make a return of the Numbr of days it will Serve for Issuing the most Expeditious manner in giting it Serv’d.
The Carolina & Maryland Companies are to be Exempt from Guards Dutys and Fatigues on Acct of their being us’d as Scouts, therefore 3 Subs. 3 Serjts & 45 Rank and File of them are to parade for that Service the moment they git their proviss. Servd out they will receive their orders from Colo. Washington—at the Same Time that a Commanding Officer of each Corps gives in a return of the Number & to mention what time they are Serv’d with Provisions, So soon as the Provisions are Serv’d out, the Men are to git Part of it Cook’d and have always dressd Provision for two Days.
Major Waddell Field Officer for the Day.
After Orders
The Highlanders are to remain here till Brigadier Montgomrie comes up and to finish the works begun at this place agreeable to Capt. Gordons Plan all the rest of the Troops are to hold themselves in readiness to March by 3 OClock in the Morning at Farthest and to draw up at the head of their Incampments they will then Receive directions how to form the line and in what order to March.
